Order of the Supreme Court, New York County (Carol E. Huff, J.), entered April 24, 1991, which, inter alia, granted defendants’ motion to vacate plaintiff’s first set of interrogatories only to the extent of limiting defendants’ responses to interrogatories 5 through 8 to wedding receptions within a nine-month period, unanimously affirmed, with costs.
Plaintiff asserts that defendants forced him to pay an additional fee of $31,925.00 two days before his daughter’s wedding reception by threatening cancellation of the reception. Plaintiff claims the fees were not quoted nor included in the original agreement and were not brought to his attention until five days before the reception was to take place. In his first set of interrogatories, plaintiff seeks discovery of reception catering contracts to prove that defendants have been engaged in a pattern of similar fraudulent conduct against other patrons. We find no abuse of discretion in the IAS court’s allowance of plaintiff’s request only to the extent of wedding reception contracts for a nine-month period. Concur —Sullivan, J. P., Milonas, Rosenberger, Wallach and Ross, JJ.